Citation Nr: 1232139	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO.  02-13 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acoustic neuroma.

2.  Entitlement to service connection for bilateral hearing loss, to include as due to an acoustic neuroma.

3.  Entitlement to service connection for tinnitus, to include as due to an acoustic neuroma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968 and in the U.S. Naval Reserves from September 1968 to December 1995 with various periods of Active Duty for Training (ACDUTRA) to include from March 5, 1990 to March 16, 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2001 by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

These matters were previously before the Board in August 2004 when the Board denied the Veteran's claims.  The Veteran appealed the August 2004 Board decision to the United States Court of Appeals for Veterans Claims (the Court).  In a November 2005 Order, the Court vacated the Board's August 2004 decision and remanded the case to the Board for development consistent with a Joint Motion for Remand (JMR).  The Board remanded the Veteran's claims in April 2006.  The claims returned to the Board and the Board denied them in July 2007.  The Veteran appealed the Board's July 2007 decision to the Court.  In a June 2009 memorandum decision, the Court set aside the Board's July 2007 decision and remanded it for further development.  The Board remanded the Veteran's claims in February 2010.  After the claims returned to the Board, the Board denied the claims for a third time in a January 2011 decision.  The Veteran appealed the January 2011 Board decision to the Court.  In an Order dated in April 2012, the Court vacated the Board's January 2011 decision and remanded the case to the Board for development consistent with the JMR.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

In the April 2012 Joint Motion, the parties observed that the document that first noted evidence of hearing loss was a March 15, 1990 Department of Defense Reference Audiogram, which fell within a period of ACDUTRA (March 3, 1990 to March 16, 1990).  The March 15, 1990 audiogram revealed that the Veteran had some hearing loss with pure tone thresholds above 20 dB at 4000 Hz in both ears.  See Hensley v. Brown 5 Vet. App. 155, 157 (1993) citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988) (holding that the threshold for normal hearing is from 0 to 20 decibels, and that threshold levels of above 20 decibels indicate at least some degree of hearing loss).  The August 2010 VA examiner's opinion relied upon the fact that the first objective notation of hearing loss was in March 1990.  She noted that this took place during "reserve service and 20+ years after release from active duty."  The Joint Motion noted that the examiner, as well as the Board, failed to note that the audiogram was administered during a period of ACDUTRA, therefore, indicating that the review of the record was inadequate.  

In addition, the Board observes that the August 2010 examiner emphasized that the March 1990 audiogram findings did not meet the criteria for service connection and were not considered disabling for VA purposes.  The Veteran's hearing loss does not have to meet VA's definition of a hearing loss disability during a period of active military service to be granted service connection.  See 38 C.F.R. § 3.303(d) (2011).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that VA regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

The Joint Motion also explained that the August 2010 VA medical opinion was inadequate as the examiner did not provide any explanation to include the data or analysis she relied upon in support of her conclusion that the Veteran's hearing loss was consistent in degree with that associated with age.  Based on the foregoing, the Board finds that another VA examination and opinion is necessary. 

Furthermore, the August 2010 VA clinical opinion reveals that the Veteran has a retrocochlear pathology (i.e., acoustic neuroma) in the left ear, which is causing hearing loss and tinnitus.  She noted that this explains the significant progression of hearing loss since 1990.  As the examiner determined that the Veteran had significant progression of hearing loss since the auditory thresholds measured in March 1990, the Board notes that this may indicate that the Veteran's acoustic neuroma was incurred during ACDUTRA.  In this regard, the joint motion noted that failure to consider entitlement to service connection for an acoustic (left ear) neuroma warrants a remand.  Accordingly, the Board finds that an opinion is necessary with respect to whether the left ear acoustic neuroma is related to the Veteran's ACDUTRA in March 1990.  

The Board also finds that updated VA treatment records concerning the Veteran's hearing loss and/or left ear acoustic neuroma shall be obtained.  This is because, in addition to fulfilling the duty to assist, all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

With respect to the Veteran's service connection claim for tinnitus, the Board notes that the VA examiner in May 2010 also provided the opinion that the Veteran's tinnitus was as likely as not related to the Veteran's hearing loss.  Accordingly, the service connection claim for tinnitus is inextricably intertwined with the service connection claim for hearing loss.  Therefore, adjudication of the tinnitus claim is deferred. 


Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any outstanding VA treatment records from October 2010 to the present.  

2. Thereafter, schedule the Veteran for a VA examination by an appropriate specialist to evaluate his hearing loss, acoustic neuroma and tinnitus.  The claims file, including a copy of this remand, must be made available to the examiner for review, and the examiner should indicate that the claims folder was reviewed in connection with the examination.  All indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The Veteran should be asked to provide a complete medical history, including a history of his noise exposure in service, including ACDUTRA, and subsequent to service as a civilian.  The examiner should be asked to identify any hearing loss, acoustic neuorma, or other audiological problems currently experienced by the Veteran.  The examiner is requested to review all pertinent records associated with the claims file and offer an opinion as to the following questions:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the left ear acoustic neuroma (or any other acoustic neuroma found on examination) is related to acoustic trauma during active military service, to include ACDUTRA.

b. If the examiner determines that an acoustic neuroma is related to acoustic trauma during active military service, he or she should provide an opinion on whether it is at least as likely as not that left ear hearing loss is due to the acoustic neuroma.

c. If the examiner determines that the acoustic neuroma is NOT related to acoustic trauma during active military service, including ACDUTRA, the examiner should provide an opinion on whether it is at least as likely as not that left ear hearing loss, independent of the neuroma, is due to acoustic trauma during active service, including ACDUTRA and/or the documented decreased hearing during ACDUTRA in March 1990.

d. Whether the Veteran's right ear hearing loss is at least as likely as not etiologically related to the Veteran's active military service to include as due to acoustic trauma during active duty and ACDUTRA and/or the documented decreased hearing during ACDUTRA in March 1990 service.  

The examiner must provide a complete rationale/explanation for all conclusions reached.  The examiner should state whether the Veteran's lay statements regarding his symptoms are consistent with the medical principles involved.  Citations to any medical literature used in offering this opinion should be provided.

3. Upon completion of the foregoing, adjudicate service connection for an acoustic neuroma (including of the left ear).  Notice of the determination and his appellate rights should be provided to the Veteran and his representative, and the appropriate period to respond should be afforded.  Only if a timely notice of disagreement is received, followed by issuance of a statement of the case, and receipt of a timely substantive appeal, should the matter be referred to the Board for appellate consideration.

4. Upon completion of the foregoing, readjudicate the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus, based on a review of the entire evidentiary record.  If any benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b)(2011).


